DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a parameter Q represented by Formula 1 where [Si] denotes a Si content (mass %), [Al] denotes an Al content (mass %), and [Mn] denotes a Mn content (mass %) : 2.00 or less. It’s unclear Q is 2.00 or less or Mn content is 2.00 or less. Appropriate correction is required.
Claim 1 recites intensity in a thickness middle portion in line 19. The Specification discloses: “The thickness middle portion (generally may be referred to as a 1/2T portion) means a region at a depth of about 1/2 of a sheet thickness T of the non-oriented electrical steel sheet from the rolled surface of the non-oriented electrical steel sheet.  In other words, the thickness middle portion means an intermediate plane between both rolled surfaces of the non-oriented electrical steel sheet and a region therearound”. Since intermediate means “halfway” or “in-between”, it’s unclear whether the middle portion means a region at a depth of about 1/2T or a portion anywhere between the two rolled surfaces. Appropriate clarification is required.
The term “rapid solidifying” in claims 7-9, 15 and 20 is a relative term which renders the claim indefinite. The term “rapid solidifying” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over JP’557 (JP 2010-001557, IDS dated 06/25/2020), and further in view of JP’785 (JP 2010-047785).
Regarding claim 1, JP’557 teaches a non-oriented electrical steel sheet comprising 0.1-2.0 mass% Si, ≤0.004 mass% C, ≤1 mass% Al, ≤0.003 mass% S, 0.12 mass% Mn (Abstract; Table 15), which meets the recited amount of C, Si, Al, Mn and S in claim 1. JP’557 discloses that 0.1%≤Si+2Al≤2.0%, which meets the Q value recited in claim 1.
JP’557 is silent on the amount of rare earth elements Nd etc. JP785 teaches a non-oriented electrical steel sheet (Abstract), which is analogous to JP’557. JP’785 discloses that rare earth element in the amount of 0.001-0.01 mass% improves the magnetic properties of the steel ([0052] to [0053]). Thus, it would be obvious to one of ordinary skill in the art to add 0.001-0.01 mass% rare earth elements as taught by JP’785 in the steel sheet of JP’557 in order to improve the magnetic properties of the steel sheet as disclosed by JP’785. JP’785 discloses that the rare earth elements can be any of the 17 rare earth elements starting from La to Lu ([0055]). The amount of rare earth elements disclosed by JP’785 overlap the recited amount of Nd, Pr etc in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
JP’557 discloses that at 1/10 of thickness below surface, {I(100)+I(411)+I(310)}/{I(111)+I(332)+I(211)+I (221)}=1.23 (Table 19). Thus, the steel disclosed by JP’557 meets the limitation that {I(100)+I(411)+I(310)+I(521)}/{I(111)+I(332)+I(211)+I (221)} is 0.80 or greater as recited in claim 1.
Regarding claim 2, JP’557 is silent on the amount of Sn. JP’785 discloses that 0.01-0.1 mass% Sn improves the recrystallized structure of the steel ([0047]). Thus, it would be obvious to one of ordinary skill in the art to add 0.01-0.1 mass% Sn as taught by JP’785 in the steel sheet of JP’557 in order to improve the recrystallized structure of the steel sheet as disclosed by JP’785. The amount of Sn disclosed by JP’785 overlap the recited amount of Sn in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
No art rejection is applied to claims 3-20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/771533 (US 2021/0172036). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 16/771533 teach a non-oriented steel sheet having composition of C, Si, AL, Mn, S, SN and Cu that meet the recited composition in the instant claims and composition of Mg, Ca etc. that is close to the recited composition in the instant claims. Thus, the recited composition is a prima facie case of obviousness over claims 1-20 of copending Application No. 16/771533. See MPEP 2144.05 I. Claims 1-20 of copending Application No. 16/771533 also teach the recited Q amount and R amount in claim 1, and the process limitations recited in claims 3-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733